Citation Nr: 1102879	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for inactive pulmonary 
tuberculosis with chronic obstructive pulmonary disease, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to May 1945, 
from April 1946 to October 1947, and from December 1947 to 
December 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue on appeal was originally before the Board in April 2007 
when it was remanded for additional evidentiary development.  The 
issue on appeal was again before the Board in December 2007 when 
the claim was denied.  The Veteran appealed the Board's December 
2007 denial of an increased rating for pulmonary tuberculosis 
with chronic obstructive pulmonary disease to the United States 
Court of Appeals for Veterans Claims (the Court).  In a May 2009 
Order, the Court vacated the April 2007 Board decision and 
remanded the matter back to the Board for readjudication 
consistent with instructions included in a joint motion for 
remand.  

The issue of entitlement to service connection for residuals of a 
shrapnel wound to the lung has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

In August 1951, the RO granted service connection for pulmonary 
tuberculosis.  In May 2005, the Veteran submitted a claim of 
entitlement to an increased (compensable) rating.  In October 
2005, the RO granted an increased rating for pulmonary 
tuberculosis with chronic obstructive pulmonary disease and 
assigned a 20 percent disability evaluation effective from May 
2005.  The Veteran has disagreed with the 20 percent disability 
evaluation assigned.  

The joint motion referenced in the introduction indicated that 
the Board failed in its duty to assist the Veteran with 
development of the claim by relying on the report of a July 2007 
VA examination.  It was pointed out in the joint motion that the 
report of the July 2007 VA examination included the results of 
pulmonary function testing but did not include the results of any 
other pertinent tests which could indicate that the Veteran 
warrants a 60 or 100 percent rating under Diagnostic Code 6604.  
The report did not include the results of any exercise capacity 
tests nor did the examiner report on the presence or lack thereof 
of right ventricular hypertrophy and/or pulmonary hypertension.  
The Board finds the failure of the examiner to test for all 
pertinent rating criteria requires another VA examination to be 
conducted.  

There is a question as to whether the cause of the Veteran's 
respiratory problems are due to his service-connected pulmonary 
tuberculosis.  The Board notes the Veteran underwent a surgical 
procedure for removal of a metallic foreign body which has been 
termed shrapnel and that respiratory symptomatology has been 
associated with the treatment for removal of the object.  
Significantly, service connection is not in effect for residuals 
of shrapnel or any foreign metallic body in the lungs.  

A September 2005 VA examination resulted in an assessment of 
status post throacotomy with removal of metallic foreign body and 
removal of tuberculoma in the apical segment of the right upper 
lobe by segmental resection.  Tissues microscopy showed 
tuberculosis and old scarring, bronchus with atrophy of the 
mucosa which appears to be secondary to metallic foreign body.  
The other assessment was chronic dyspnea on exertion felt to be 
secondary to chronic obstructive pulmonary disease with 
questionable restricted component post surgery, as least as 
likely as not related to the thoracotomy with lobectomy.  

The report of a February 2006 VA examination resulted in 
pertinent assessments of status post right upper lobectomy in 
1951 for a retained shrapnel piece and moderate restrictive lung 
defect as likely as not related to the thoracotomy and lobectomy.  
The examiner noted that the Veteran had had differential 
diagnoses of viral pneumonia, alpha hemolytic streptococcus, 
tuberculosis and aspergillosis as part of the work up for 
respiratory problems.  The examiner observed that the Veteran was 
never treated for the above mentioned conditions and they "do 
not contribute to the veteran's current respiratory impairment."  

In June 2006, an expert opinion was obtained wherein a physician 
opined that the Veteran has restrictive lung defect due to 
thoracotomy and lobectomy.  

The Board's reading of the two reports of VA examinations and the 
expert opinion leads it to believe that no current respiratory 
symptomatology has been attributed to the service-connected 
pulmonary tuberculosis.  The symptomatology has apparently been 
attributed to a thoracotomy and lobectomy and it does not appear 
that the thoracotomy and lobectomy were performed to treat the 
pulmonary tuberculosis but rather were performed as a result of a 
metallic foreign body found in the lung.  However, the Board 
finds this is a medical question which requires an opinion from a 
health care professional.  The Board finds that an opinion should 
be obtained as to what symptomatology is attributable to the 
service-connected pulmonary tuberculosis and what symptomatology 
is attributable any other non-service connected cause such as a 
metallic foreign body in the lungs.  

In September 2009, a private physician submitted a statement 
regarding the Veteran's respiratory treatment.  The physician 
indicated that he was including a copy of pulmonary function 
testing which was conducted on May 15, 2009.  The results of the 
testing were not included with the letter.  The Board finds 
attempts must be made to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for respiratory disorders since 2007.  
After securing any necessary releases, obtain 
these records which have not already been 
associated with the claims file.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records.  

2.  Inform the Veteran that the pulmonary 
function testing results referenced in the 
September 1, 2009 letter from R.S., M.D., 
were not included and that the Veteran should 
obtain this evidence or request (and provide 
consent for) VA to obtain this evidence on 
his behalf.  

3.  Following completion of the above, 
arrange for the Veteran to undergo a VA 
examination to determine the severity of his 
service-connected pulmonary tuberculosis.  
The claims file, to include a copy of this 
remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  Any tests and studies, 
including a pulmonary function test (PFT), 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  The examiner should report the 
Veteran's FEV-1; FEV-1/FVC; DLCO (SB); and 
maximum exercise capacity as measured by 
oxygen consumption (in ml/kg/min).  The 
examiner should also determine whether the 
Veteran (a) has cor pulmonale; (b) has right 
ventricular hypertrophy; (c) has pulmonary 
hypertension (shown by Echo or cardiac 
catheterization); (d) has episode(s) of acute 
respiratory failure; or (e) requires 
outpatient oxygen therapy.  The examiner must 
provide an opinion as to what symptomatology 
is attributable to the service-connected 
pulmonary tuberculosis and what 
symptomatology is attributable to other 
causes including surgical treatment for a 
retained foreign body in the lung.  The 
examiner should address the conclusions in 
the reports of the September 2005 and 
February 2006 VA examinations as well as the 
June 2006 expert opinion and any other 
pertinent medical evidence.  A detailed 
rationale, including pertinent findings from 
the record, must be provided for all 
opinion(s) provided.  If any opinion cannot 
be provided without resort to speculation, 
the examiner should so state and indicate why 
such an opinion would require speculation.  

4.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and, if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the RO on the basis of 
additional evidence.  If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

